                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

JOHNISHA PROVOST, Individually, Natural               )
Guardian and Next Friend of M.H.R., a minor           )
and LAKESHA MACKLIN, Individually and                 )
Next Friend of R.J.M., a minor, and K.D.H., a         )
Minor, as a wrongful death beneficiaries of           )
RODNEY HESS, (deceased)                               )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )       No.: 1:17-cv-01060-STA-egb
                                                      )
CROCKETT COUNTY, TENNESSEE, et al.                    )
                                                      )
       Defendants.                                    )



                ORDER ON PRE-TRIAL WRITTEN JUROR QUESTIONNAIRE


       A jury trial is set to commence in this case on February 25, 2019. In light of the matter

that is the subject of Defendant’s motion (ECF No. 119), the Court finds that a juror

questionnaire is appropriate in this matter and hereby gives the parties notice of its intent to use a

concise written jury questionnaire in advance of trial to ensure that a fair and unbiased jury can

be selected. The Court typically requests that the venire complete the questionnaire the week

before trial.   The Clerk of Court then provides the parties with a copy of the completed

questionnaires on the Friday afternoon before the trial begins, in time for counsel to review the

questionnaires and use them during jury selection.

       While the Court has its own standard jury questionnaire addressed to general background

information, the Court recognizes that special questions addressed to the unique facts of each

case can also be appropriate. Consistent with its discretion “in deciding what questions should
be asked on voir dire,” the Court finds good cause to give the parties an opportunity to propose

any special questions to include on the questionnaire for this case. Mu’Min v. Virginia, 500 U.S.

415, 424 (1991). The parties may submit proposed questions to be included in the questionnaire.

Any proposed questions must be submitted to the Court within fourteen (14) days of the entry of

this order.

        IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S.THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE
                                            Date: January 4, 2019




                                               2
